--------------------------------------------------------------------------------

LEASE AND OPTION AGREEMENT
between
NU STAR EXPLORATION, LLC AND AMERICAN URANIUM CORPORATION

 

Table of Contents

ARTICLE 1 DEFINITION AND INTERPRETATION 1   1.1 Definition and Interpretation 1
ARTICLE 2 LEASE AND OPTION 4   2.1 Lease 4   2.2 Renewal 4   2.3 Consideration 5
  2.4 Option to Purchase 5   2.5 AUC Covenants 7   2.6 Title Documents 7   2.7
AUC’s Right to Terminate Agreement 7 ARTICLE 3 SHARES 8   3.1 Shares 8 ARTICLE 4
PROTECTION OF PROPERTIES 8   4.1 Property Maintenance 8   4.2 Amendments,
Relocations and Patents 9   4.3 Change in Federal Mining Law 9   4.4 Covenants
by Nu Star 9 ARTICLE 5 WORK COMMITMENT 9   5.1 Work Commitment 9   5.2 Reporting
and Audits 10 ARTICLE 6 OPERATIONS DURING TERM 10   6.1 Operations 10   6.2 No
Implied Covenants 11   6.3 Protection From Liens and Damages 11   6.4 Inspection
11   6.5 Data 11   6.6 Confidentiality 12   6.7 Insurance 12 ARTICLE 7 DEFAULT,
TERMINATION AND SURRENDER 12   7.1 Default 12   7.2 Termination and Surrender 13
  7.3 Removal of Equipment 13 ARTICLE 8 REPRESENTATIONS AND WARRANTIES 14   8.1
Nu Star’s Representations and Warranties 14   8.2 Nu Star’s Acknowledgements 16
  8.3 Indemnity 16


--------------------------------------------------------------------------------

2

  8.4 AUC’s Representations and Warranties 17   8.5 Application 17 ARTICLE 9
ASSIGNMENTS 17   9.1 Transfers by AUC 17   9.2 Transfer by Nu Star 18   9.3
Affiliates 18 ARTICLE 10 NOTICE 19   10.1 Notices 19 ARTICLE 11 MISCELLANEOUS 20
  11.1 Governing Law 20   11.2 Arbitration 20   11.3 Entire Agreement 20   11.4
Time of Essence 20   11.5 Binding 20   11.6 Counterparts 20   11.7 Third Party
Beneficiaries 20   11.8 Force Majeure 21   11.9 Specific Performance 21   11.10
Perpetuities 21   11.11 Survival 22   11.12 Public Disclosure 22   11.13 Further
Assurance 22   11.14 Amendment and Waiver 22   11.15 Section Headings, and
Construction 22   11.16 Severability 23   11.17 No Partnership 23


SCHEDULE “A” – PROPERTIES AND MINERAL CLAIMS SCHEDULE “B” – NET SMELTER RETURNS
ROYALTY SCHEDULE “C” – SHAREHOLDER QUESTIONNAIRE


--------------------------------------------------------------------------------

LEASE AND OPTION AGREEMENT

(Mining Claims, State of Arizona)

This LEASE AND OPTION AGREEMENT is made as of September 18, 2008

BETWEEN:

> > > > NU STAR EXPLORATION, LLC a limited liability company, having an address
> > > > at 14418 South 40th Street, Phoenix, Arizona 85044
> > > > 
> > > > (“Nu Star”)

AND:

> > > > AMERICAN URANIUM CORPORATION, a Nevada corporation, having an office at
> > > > 600 17th Street, Suite 2800 South, Denver, CO 80202
> > > > 
> > > > (“AUC”)

RECITALS:

A.          Nu Star, or its agent, is the legal and beneficial owner of certain
mining claims known as ‘Rock’, ‘Big’, ‘Candy’, ‘Rush’ and ‘Wit’ located in the
State of Arizona and more particularly described in Schedule “A” (hereinafter
referred to as the “Mineral Claims”, or collectively as the “Properties”);

B.          AUC is in the business of uranium exploration;

C.          Nu Star wishes to lease the Mineral Claims to AUC in accordance with
the terms of this Agreement; and

D.          Nu Star wishes to grant to AUC an option to purchase Nu Star’s
interest in and rights to the Mineral Claims in accordance with the terms of
this Agreement.

NOW THEREFORE, in consideration of Ten Dollars, the mutual promises and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITION AND INTERPRETATION

1.1

Definition and Interpretation

        (a)

“Affiliate” means a company that:

        (i)

is controlled by that party,

        (ii)

is controlled by the same company that controls that party, or


--------------------------------------------------------------------------------

2

  (iii)

controls that party.


  (b)

“Agreement” means this Lease and Option Agreement.

        (c)

“BLM” means the Bureau of Land Management.

        (d)

“Business Day” means a day (other than a Saturday) on which banks are open for
business in British Columbia.

        (e)

“Commercial Production” means the day on which an aggregate total of 10,000 tons
of uranium ore has been shipped from the Purchased Properties for the purpose of
earning revenue from the sale of such products.

        (f)

“Control” means that the votes carried by the shares held of the controlled
company by the controlling company, are sufficient for the controlling company
to elect or appoint a majority of the directors of the controlled company.

        (g)

“Data” has the meaning set forth in Section 6.5(a).

        (h)

“Effective Date” means September 18, 2008.

        (i)

“Expenditures” mean property maintenance costs and all costs and expenses
incurred by or for the benefit of AUC in all activities conducted on or in
respect of the Mineral Claims to advance the exploration and development of the
Properties or in furtherance of the discovery, location, delineation or
evaluation of any deposit of minerals within the Mineral Claims including,
without limitation, aerial and surface reconnaissance, geophysical and
geochemical work, and geological mapping; drill-site preparation; road building;
land clearing; exploration drilling; trenching; excavation, driving of adits,
sinking of shafts and similar underground operations; logging of drill holes and
drill core; evaluation of geological, geophysical, geochemical or other
exploration data; laboratory work, including without limitation, assay or
metallurgical analyses; and reclamation and restoration work on any drill sites
as required by any federal, state or local agency. Costs and expenses of all
similar work not physically conducted on the Properties shall also constitute
Expenditures to the extent that such work is for the purpose of, or in
furtherance of, the discovery, location, delineation or evaluation of any
deposits of minerals within the Properties.

        (j)

“Laws” means with respect to the interpretation of this Agreement, the laws of
the Province of British Columbia and the federal laws of Canada apply, and with
respect to the Mineral Claims all applicable statutes, rules, codes,
regulations, by-laws, or orders enacted, promulgated, implemented, and/or issued
by any United States federal, State of Arizona, or local government entity will
apply.

        (k)

“Lease” means the lease of the Mineral Claims by Nu Star to AUC pursuant to the
terms of this Agreement;


--------------------------------------------------------------------------------

3

  (l)

“Lease Payment Date” means the first day of the Initial Term, and should any
Lease(s) be renewed, then it shall mean the Renewal Date. If any such date falls
on a day that is not a Business Day, the date shall be the next following
Business Day.

        (m)

“Lease Payments” mean each amount due to Nu Star pursuant to Section 2.2.

        (n)

“Lease Term” means the Initial Term or a Renewal Term, as the case may be.

        (o)

“Option” means the option of AUC to purchase the Mineral Claims from Nu Star in
accordance with the provisions of this Agreement.

        (p)

“Option Exercise Date” has the meaning set forth is Section 2.4(c).

        (q)

“Option Exercise Period” means the period commencing on the day following the
Execution Date, or Renewal Date, as the case may be, and terminating 30 days
prior to the end of the Initial Term, or a Renewal Term, as the case may be.

        (r)

“Option Notice” means the written notice delivered by AUC to Nu Star 30 days
prior to the expiry of a Renewal Term setting out which of the Mineral Claims
AUC wishes to purchase.

        (s)

“Renewal Date” means the anniversary date of each one year Lease that is renewed
by AUC in accordance with this Agreement. For greater certainty, the anniversary
date for the Leases shall be September 18.

        (t)

“Renewal Notice” means a written notice delivered by AUC to Nu Star on or before
30 days prior to the end of the Initial Term or any Renewal Term, and which
shall set out the Mineral Claims to be leased or not to be leased for such
renewal term.

        (u)

“Renewal Term” means a period of one year for any Lease that is renewed by AUC
in accordance with this Agreement.

        (v)

“Royalty” means the 4% Net Smelter Returns Royalty payable to Nu Star in
accordance with Section 2.4, and further described in Schedule “B”.

        (w)

“Shares” means shares of common stock of AUC.

        (x)

“Term” means the term of the Lease which will commence on the Effective Date and
terminate on the later of the date before the first anniversary of the Effective
Date (the “Initial Term”) or, if AUC has delivered to Nu Star a Renewal Notice,
the end of any Renewal Term. The Initial Term and any Renewal Term, are
collectively referred to as the “Term”.

        (y)

“Transfer Date” means the date upon which titles to the Mineral Claims are
transferred to AUC, which, unless otherwise agreed upon by the parties, shall
occur no later than 30 days after delivery of the Option Notice.

        (z)

“$ or Dollars” means US denomination.


--------------------------------------------------------------------------------

4

ARTICLE 2
LEASE AND OPTION

2.1

Lease

        (a)

As of the Effective Date Nu Star leases all of its right, title and interest in
and to the Properties to AUC (the “Lease”), together with all appurtenances and
water rights incident, if any, to the Mineral Claims and all improvements on the
Properties for the Term.

        (b)

Other than the Initial Term, AUC is not obligated to enter into renewals of the
Lease for the Properties.

        (c)

During the Term and prior to and until exercise of the Option, AUC, its
employees, agents and independent contractors shall have all such rights and
privileges of exclusive right and option to:

        (i)

enter the Properties;

        (ii)

have exclusive and quiet possession of the Properties;

        (iii)

do such prospecting, exploration, development or other mining work on the
Properties and thereunder as AUC in its sole discretion may consider necessary;
and

        (iv)

remove from the Properties and sell or otherwise dispose of uranium ore or
yellowcake (U3O8), but only for the purposes of bulk testing and pilot plant
operations.


2.2

Renewal

          (a)

In the event AUC wishes to renew the Lease for one or more Mineral Claims after
the Initial Term, and provided AUC is not in default, AUC will deliver to Nu
Star a Renewal Notice, and the Lease will be renewed on the Renewal Date,
provided AUC delivers to Nu Star the Consideration and agrees to incur the
Expenditures.

          (b)

At its sole option, AUC may choose not to renew the Lease for certain Mineral
Claims or blocks of Mineral Claims which comprise the Properties. Mineral Claims
that AUC wishes not to lease shall be identified in the Renewal Notice and:

          (i)

the description of the Properties and Schedule “A” will be revised accordingly,
and

          (ii)

the Renewal Consideration referred to in Section 2.3(b) for the Lease will be
reduced by multiplying the Renewal Consideration by a fraction in which

          A.

the numerator is 449 minus the total of all Mineral Claims that AUC has not
renewed its right to lease since the Effective Date, and


--------------------------------------------------------------------------------

5

  B.

the denominator is 449.


 

In the event AUC chooses not to renew its lease of one or more Mineral Claims,
AUC will have no further rights or obligations with respect to such Mineral
Claims.

        (c)

In the event AUC purchases some of the Mineral Claims pursuant to Section 2.4
below, but wishes to continue to lease other Mineral Claims, then the annual
lease payments for the Mineral Claims that AUC wishes to lease, will be adjusted
in the same manner as set out in Section 2.2(b).


2.3

Consideration

        (a)

In consideration of the Lease and the Option, on the Effective Date AUC agrees
to pay to NuStar the sum of $119,550 and issue the number of Shares that, based
upon their average trading price over a 10 day period immediately preceding the
Effective Date are valued at $80,000.

        (b)

In consideration of any Renewal Terms entered into by AUC, AUC agrees to:

        (i)

pay to Nu Star the cash payment set out in the column entitled “Cash Payment”,
or issue to Nu Star the number of Shares that, based upon their average adjusted
close price as quoted by Yahoo! Finance over a 10 day period immediately
preceding the Renewal Date, equal in the applicable amount, as set out in the
column entitled “Value of Shares of AUC” below, and

        (ii)

pay to the BLM the sum of $56,125 on or before a Renewal Date for renewal fees
due for the Mineral Claims.


Renewal Term Cash Payment Value of Shares of AUC 1st Renewal Term US$100,000
US$100,000 2nd Renewal Term US$125,500 US$125,500 3rd Renewal Term US$150,500
US$150,500 4th Renewal Term and all Subsequent Renewal Terms An amount
equivalent to the previous Lease Renewal Term plus $25,000 An amount equivalent
to the previous Lease Renewal Term plus $25,000

The consideration paid or transferred to Nu Star pursuant to Sections 2.3(b)(i)
and 2.3(b)(ii) are hereinafter referred to as the “Renewal Consideration”.

2.4

Option to Purchase

      (a)

Nu Star hereby grants to AUC the sole and exclusive option to purchase Nu Star’s
right, title and interest in all or some of the Mineral Claims (“Option”),
together with all appurtenances, water rights, and improvements incident
thereon, free and clear of all liens and encumbrances (save such exceptions,
including overlaps of property and claims having priority in law to the rights
of Nu Star and either referred to in Sections 4.2, 4.3, 8.1(c), or described in
Schedule “A”).


--------------------------------------------------------------------------------

6

  (b)

The Option may only be exercised by AUC during an Option Exercise Period.

        (c)

At any time after the Execution Date and provided AUC is not in default of any
of its obligations under this Agreement, AUC may notify Nu Star of its intention
to exercise the Option. Such notification will be in writing and will include a
description of the Mineral Claims AUC wishes to purchase (the “Option Notice
Date”).

        (d)

The purchase price for the Mineral Claims pursuant to the Option will be twice
the value of the Renewal Consideration that would otherwise be payable or
transferrable to Nu Star if AUC had leased the Mineral Claims in the year
following the year in which AUC delivered the Option Notice, as adjusted
pursuant to Section 2.3(b).

[For example, if AUC notified Nu Star during the 1st Lease Renewal Term that it
wished to purchase all of the Mineral Claims, then the purchase price would be
(a) $251,000 which is 2 times $125,500, or (b) the number of common shares of
AUC that, based upon their average trading price over a 10 day period
immediately preceding transfer date are valued at $251,000, at AUC’s option. If
AUC notified Nu Star during the 1st Lease Renewal Term that it wished to
purchase 250 of the Mineral Claims, then the purchase price would be (a)
$139,755.01 which is $251,000 times 250/449, or (b) the number of common shares
of AUC that, based upon their average trading price over a 10 day period
immediately preceding transfer date are valued at $139,755.01, at AUC’s option.]

  (e)

Subject to Section 2.4(f), if AUC sells or otherwise disposes of minerals mined
and removed from the Properties that AUC has purchased pursuant to this Section
0 (the “Purchased Properties”), Nu Star hereby retains and reserves, and AUC
hereby grants and agrees to pay to Nu Star, in further consideration for the
sale of the Purchased Properties, a 4% Net Smelter Returns royalty (the
“Royalty”) on all yellowcake (U3O8) produced from uranium ore mined or recovered
from the Purchased Properties once Commercial Production has been achieved.

            (f)

At AUC’s option, for each breccia pipe of uranium mineralization located on one
or more Mineral Claims within 1 claim block referred to in the description of
the Purchased Properties (a “PIPE”), AUC may purchase Nu Star’s right to the
Royalty on all the yellowcake (U3O8) produced from uranium ore mined or
recovered from such Pipe, for the sum of $1,000,000.

            (g)

The Option will terminate and AUC will have no further interest in the
Properties under the following conditions:

            (i)

on the last day of any existing Term, in the event

            A.

AUC has provided written notice to Nu Star that it wishes to terminate this
Agreement and relinquish its option to purchase the Properties, or

            B.

AUC has failed to provide the required notice to renew the Lease in accordance
with the time required pursuant to Section 2.2(a), and such failure was not
otherwise excused in accordance with this Agreement; or


--------------------------------------------------------------------------------

7

  (ii)

on such day that AUC informs Nu Star that it wishes to relinquish its option to
purchase the Properties.


2.5

AUC Covenants

     

During the Term, AUC covenants to use commercially reasonable efforts to:

      (a)

obtain all work permits, environmental approvals, and insurance required to
carry out the Expenditures on the Properties;

      (b)

maintain the Mineral Claims and Nu Star’s rights with respect thereto in good
standing;

      (c)

ensure that all third party consultants, equipment and materials suppliers, and
independent contractors that AUC contracts to provide services and materials for
or on behalf of the Properties are paid in full (subject to any holdbacks AUC
may lawfully make);

      (d)

report all progress, findings, reports, technical data and any other matter
related to the Mineral Claims to Nu Star within ninety (90) days after the end
of the Initial Term and each Renewal Term; and

      (e)

act in accordance with good mining practices, in compliance with all applicable
Laws and in accordance with the care and skill normally expected by someone
conducting and managing exploration, development and mining activities on behalf
of legal or beneficial owners of the Properties.

      2.6

Title Documents

     

Nu Star shall provide AUC with the recording information with respect to the
deeds, easements, or other documents known to Nu Star which bear upon title to
the Mineral Claims, and shall provide AUC with copies of all such documents in
Nu Star’s possession or control. Nu Star shall, upon AUC’s request, record any
such document in Nu Star’s possession or control which has not been recorded. Nu
Star shall provide AUC with copies of all documents filed with the BLM or county
subsequent to the Effective Date, provided that Nu Star shall not file any
document that impairs Nu Star’s title to the Mineral Claims without AUC’s prior
written consent. No later than ten (10) days prior to the Effective Date, Nu
Star and AUC shall prepare an inventory of all title documents provided to AUC.
If during the Term, AUC prepares and records any documents concerning title to
the Mineral Claims, AUC shall provide Nu Star with copies thereof in advance of
filing such documents of record, or if it is not possible to provide such
documents in advance, then as soon thereafter as possible.

      2.7

AUC’s Right to Terminate Agreement

     

AUC has no obligation to exercise the Option, except at its sole and independent
discretion. AUC shall have the unrestricted right at any time to terminate this
Agreement without liability or obligation of any kind except for making such
payments and issuing such shares as may have previously accrued, and satisfying
all obligations under Sections 2.5, 4.1, and 5.1. Unless a


--------------------------------------------------------------------------------

8

termination results from the default of Nu Star, all cash payments made and/or
Shares issued prior to the time of termination shall be non-refundable.

ARTICLE 3
SHARES

3.1

Shares

      (a)

The Shares shall be subject to resale restrictions which are required to be
imposed on the Shares issued to Nu Star hereunder, pursuant to applicable
securities laws, including the rules and policies of any stock exchange or
quotation service upon which AUC may be listed or quoted at the time and any
applicable resale restrictions imposed by the U.S. Securities and Exchange
Commission or under state securities laws.

      (b)

Prior to the issuance of the Shares to Nu Star pursuant to this Agreement, Nu
Star shall deliver to AUC a completed and executed “Prospective Investor
Questionnaire” (“Questionnaire”) in the form attached hereto as Schedule B in
connection with the issuance of such Shares and agrees to AUC filing certain
personal information about Nu Star with any stock exchange or quotation service
upon which AUC may be listed at the time and applicable securities regulators as
required by applicable securities laws and policies and the rules and policies
of any such exchange.

ARTICLE 4
PROTECTION OF PROPERTIES

4.1

Property Maintenance

        (a)

During the Term, AUC shall:

        (i)

pay all taxes levied or assessed against the Mineral Claims; and

        (ii)

pay all applicable fees and perform all work requirements for the unpatented
mining claims included in the Properties and file and/or record in the
applicable office(s) all evidence of such payments or work as is required by Law
(“Property Maintenance Costs”) prior to the date such obligations become due.

        (b)

AUC shall provide Nu Star evidence of payment and performance of the Property
Maintenance Costs as incurred and paid. Property Maintenance Costs, excluding
any Mineral Claims renewal fees referred to in Section 2.3(b)(ii), shall be
included in the Expenditures.

        (c)

Upon abandonment of the Properties, or termination by AUC of this Agreement, AUC
shall remain liable for any Property Maintenance Costs that are required to keep
the Mineral Claims in good standing and which are due and payable within thirty
(30) days or less following the date of abandonment or termination.


--------------------------------------------------------------------------------

9

4.2

Amendments, Relocations and Patents

   

During the Term AUC shall have the right (but not the obligation) acting in good
faith and in a prudent manner to amend or relocate any or all of the unpatented
mining claims included in the Properties, to locate placer claims on ground
theretofore covered by lode claims and vice versa, to locate mill sites on
ground theretofore covered by mining claims and vice versa, and to locate any
fractions existing on the Effective Date or resulting from the location,
amendment, or relocation of mining claims or mill sites. All such locations,
amendments, or relocations shall be made in the name of Nu Star. All expenses
authorized by AUC in connection with the locating, amending, or relocating
mining claims or mill sites shall be borne by AUC and shall constitute
Expenditures for purposes of AUC’s Work Commitment. The rights of AUC under this
Agreement shall extend to all such locations, amended locations, and relocations
of the mining claims and mill sites, and the definition of Mineral Claims and
Properties shall be amended or extended accordingly. At the request of Nu Star,
AUC shall execute and record any documents necessary to clarify and confirm the
interests of Nu Star in the new, amended or relocated mining or mill site
claims.

    4.3

Change in Federal Mining Law

   

If the United States establishes a leasing system or other system of tenure for
lands or minerals now subject to location under the mining laws, and if the new
system gives Nu Star an election to acquire rights under the new system in
exchange for or in modification of Nu Star’s existing rights for the Mineral
Claims upon prior written consent of Nu Star, AUC may make the election in the
name or Nu Star with respect to any or all of the unpatented claims included in
the Properties. Thereafter, during the term of this Agreement AUC shall pay all
royalties, rentals, bonuses, fees, and other amounts required by the new system,
but AUC shall be entitled to credit all such payments as Expenditures.

    4.4

Covenants by Nu Star

   

During the Term, unless AUC has previously otherwise consented to in writing, Nu
Star shall not sell, lease, dispose or encumber in any way any of its interest
in the Properties except to AUC in accordance with this Agreement.

ARTICLE 5
WORK COMMITMENT

5.1

Work Commitment

      (a)

During the Initial term and each Renewal Term thereafter, AUC shall make the
Expenditures on or for the benefit of the Properties in the amounts set forth
below, but in no event less than the minimal amount necessary to maintain and
preserve each and all of the unpatented Mineral Claims included within the
Properties under all applicable Laws (the “Work Commitment”). Work Commitment
activities undertaken on the Properties shall be undertaken in a manner
consistent with best industry practises for exploration and reclamation
activities for breccia pipe uranium deposits.


--------------------------------------------------------------------------------

10


Lease Period Total amount of Expenditures required to be
incurred on or for the benefit of the Properties September 18, 2008 through
September 17, 2009 [Initial Term] NIL
September 18, 2009 through
September 17, 2010 [1st Renewal Term] US$250,000
September 18, 2010 through
September 17, 2011 [2nd Renewal Term] US$400,000
September 18, 2011 through
September 17, 2012 [3rd Renewal Term] US$400,000
All subsequent lease renewal Terms US$400,000


5.2

Reporting and Audits

   

AUC shall furnish to Nu Star within forty-five (45) days following the end of
each Lease Term, a report itemizing and detailing all Expenditures incurred by
or for the benefit of AUC and deemed by AUC to qualify as such for the purposes
of this Agreement. Nu Star shall be conclusively deemed to have accepted AUC’s
determination that such Expenditures satisfy the terms and conditions of this
Agreement unless Nu Star shall have made written exception within thirty (30)
days after receipt by Nu Star of AUC’s statement of Expenditures.

ARTICLE 6
OPERATIONS DURING TERM

6.1

Operations

      (a)

AUC shall conduct all operations on the Properties during the Term
(“Operations”) in a good and workmanlike manner and in accordance with accepted
mining practice and all Laws, including, but not limited to, all Laws regarding
reclamation of the Mineral Claims. Without in any manner limiting the generality
of the foregoing, AUC shall post and provide all and any mined land reclamation
performance bonds required in order to commence Operations upon the Properties.
All decisions with respect to exploration and development of the Properties,
including all decisions regarding the commencement, suspension, resumption, or
termination of any Operations, shall be made by AUC in its sole discretion.

      (b)

AUC hereby agrees to indemnify and hold Nu Star harmless from and against any
cost, damage, claim, penalty, fine, liability or expense (including reasonable
attorney's fees) incurred by or claimed against Nu Star, directly or indirectly,
(i) as a result of AUC's use or occupancy of or Operation on the Properties,
(ii) by reason of any failure of AUC, or its partners, officers, agents or
employees, to perform its obligations under this Agreement, or (iii) otherwise
as a result of AUC’s fault or negligence.

      (c)

Nu Star hereby agrees to indemnify and hold AUC harmless from and against any
cost, damage, claim, penalty, fine, liability or expense (including reasonable
attorney's fees) incurred by or claimed against AUC, directly or indirectly, (i)
as a result of the exercise


--------------------------------------------------------------------------------

11

of Nu Star’s rights with respect to the Mineral Claims either before or after
the Effective Date, (ii) by reason of any failure of Nu Star, or its partners,
officers, agents or employees, to perform its obligations under this Agreement,
or (iii) otherwise as a result of Nu Star’s fault or negligence.

6.2

No Implied Covenants

No covenants or conditions relating to the exploration, development, mining, or
related operations on or in connection with the Properties, or the timing
thereof, shall be implied.

6.3

Protection From Liens and Damages

AUC shall keep the Properties free of liens for labor performed, materials,
equipment or merchandise furnished for use in the Properties under this
Agreement.

6.4

Inspection

      (a)

Nu Star, or Nu Star’s authorized representative, at its sole risk and expense,
may enter on the Properties at any reasonable time for the purpose of
inspection, but shall enter at Nu Star’s own risk and so as not to hinder
unreasonably the operations of AUC.

      (b)

Nu Star or Nu Star’s authorized representative may, at any reasonable time and
at its sole expense, inspect any records pertinent and necessary for the purpose
of substantiating the compliance of AUC with the provisions of this Agreement.

      6.5

Data

      (a)

Prior to, or as soon as practicable following the Effective Date, Nu Star shall
deliver to AUC all drill core, all geological, geophysical, and engineering data
and maps, logs of drill holes, results of assaying and sampling, and similar
data concerning the Properties (or copies thereof) (“Data”) which are in Nu
Star’s possession or control. Promptly thereafter, Nu Star and AUC shall prepare
an inventory of all Data delivered to AUC by Nu Star.

      (b)

Upon the expiration, surrender or other termination of this Agreement (except by
exercise of the Option), AUC shall, within sixty (60) days after such
termination, (i) return to Nu Star all drill core and original data delivered by
Nu Star to AUC which are then in AUC’s possession or control, and (ii) make
available for inspection and copying by Nu Star all factual geological and
geophysical data and maps (not including interpretive data), logs of drill
holes, and results of assaying and sampling pertaining the Mineral Claims which
AUC has produced and/or obtained as a result of its exploration work under this
Agreement and which are then in AUC’s possession or control. Upon Nu Star’s
request made within sixty (60) days after termination of this Agreement (except
by exercise of the Option), AUC shall, at Nu Star’s expense, provide Nu Star
with the drill cores designated by Nu Star.

      (c)

Neither party makes any representation or warranty as to the accuracy or
interpretation of any such Data provided to the other party pursuant to this
Agreement, and shall not be


--------------------------------------------------------------------------------

12

liable on account of any use by the other party or any other person of any such
data or information. AUC shall not be liable for the loss or destruction of any
drill cores or drill core samples.

6.6

Confidentiality

Provided that this Agreement remains in force and AUC has not exercised the
Option, all information obtained by Nu Star or Nu Star’s authorized
representatives from AUC arising out of AUC’s activities on the Properties
pursuant to this Agreement shall be kept strictly confidential by Nu Star and
shall not be released to any third person except upon the prior written consent
of AUC or as required by any applicable Laws

6.7

Insurance

On the Effective Date, or as soon thereafter as practicable and prior to
commencing any operations, AUC shall provide at its own expense and will keep in
force during the term of this Agreement, a policy or policies of comprehensive
general liability insurance from a reputable insurance company qualified to do
business in the State of Arizona with minimum limits of not less than $1,000,000
for injury to one person and not less than $2,000,000 for injury to more than
one person in any one accident and not less than $500,000 for property damage.
These policies shall name Nu Star as an additional insured. AUC shall deposit
with Nu Star a certificate of insurance showing the limits of liability together
with an agreement by the carrier to give Nu Star thirty (30) days notice before
cancelling or substantially modifying the policy.

ARTICLE 7
DEFAULT, TERMINATION AND SURRENDER

7.1

Default

        (a)

If either party (the “Notifying Party”) believes the other party (the “Notified
Party”) is in breach of this Agreement, it shall notify the other party and give
it the opportunity, as set forth in this subsection, to cure such breach. If the
Notified Party does not:

        (i)

cure such breach within thirty (30) days of the Notified Party’s actual receipt
of said notice,

        (ii)

as to breaches that can be cured but cannot be cured within thirty (30) days of
the Notified Party’s actual receipt of said notice using reasonable diligence,
commence (and notify the Notifying Party of its commencement) to cure such
breach within thirty (30) days after its actual receipt of notice and thereafter
diligently pursue all steps necessary to cure the breach as expeditiously as is
reasonable under the circumstances and thereafter cure the breach,

        (iii)

as to breaches that due to their nature cannot be cured, commence (and notify
the Notifying Party of its commencement) within thirty (30) days after actual
receipt of notice to diligently pursue all steps necessary to mitigate such
breach to the extent reasonably possible as expeditiously as is reasonable under
the


--------------------------------------------------------------------------------

13

 

circumstances and promptly take such actions as are reasonably designed to
prevent such breach from recurring, or

        (iv)

notify the Notifying Party within thirty (30) days of its actual receipt of
notice from the Notifying Party that it disputes that there has been a breach
and institute an action in a court of competent jurisdiction contesting the
alleged breach within ten days after it so notifies the Notifying Party;


 

and if such breach is determined to be of a material nature, then, subject to
the other provisions of this Section, the Notifying Party may terminate this
Lease upon thirty (30) days notice to the Notified Party.

        (b)

Unless otherwise expressly provided herein, termination of this Lease under this
Section shall be without prejudice to any other rights or remedies to which the
parties may be entitled, including the right to Damages.


7.2

Termination and Surrender

        (a)

This Agreement:

        (i)

shall terminate automatically upon termination of the Lease, unless renewed by
AUC in accordance with this Agreement;

        (ii)

may be terminated by written notice of the non-defaulting party in the event
that the other party is in default pursuant to Section 7.1;

        (iii)

may be terminated by mutual agreement of the parties; and

        (iv)

shall terminate automatically on the Transfer Date in the event AUC exercises
the Option, and then only with respect to the purchased Mineral Claims.

        (b)

Upon termination of this Agreement, by default or otherwise, all rights,
liabilities, and obligations of AUC under this Agreement shall terminate, except
as expressly provided herein. For the avoidance of doubt, termination of this
Agreement shall not terminate any obligations of AUC to pay any amounts which
become due under the Royalty, in the event AUC exercises the Option.

        (c)

In the event of any controversy, the parties may, by mutual agreement, continue
operations under this Agreement and AUC shall make the payments provided for in
this Agreement notwithstanding the existence of the controversy. Upon the
resolution of the controversy, such payments or restitutions shall be made as
required by the terms of the decision of the mediator or arbitrator, or
otherwise.

        7.3

Removal of Equipment

Except where termination is effected by the exercise of the Option, for a period
of six (6) months after the termination of this Agreement, AUC shall have the
right (but not the obligation) to remove from the Properties structures,
equipment, personal property, and fixtures owned by AUC or erected or placed on

--------------------------------------------------------------------------------

14

or in the Properties by AUC. AUC may keep one or more watchmen on the Properties
during the above-mentioned period. The foregoing shall not relieve AUC from any
of its obligations to remove structures, equipment, personal property or
fixtures mandated under any reclamation requirements.

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

8.1

Nu Star’s Representations and Warranties

Nu Star represents and warrants to AUC as follows.

  (a)

Nu Star has full power and absolute authority and capacity to enter into this
Agreement and to carry out the transactions contemplated hereby except where
regulatory approval is required. Nu Star has obtained all authorizations for the
execution, delivery and performance of this Agreement and such execution,
delivery and performance and the consummation of the transactions herein
contemplated will not conflict with, or accelerate the performance required by
or result in any breach of any covenants or agreements contained in or
constitute a default under, or result in the creation of any encumbrance, lien
or charge under the provisions of its organizational documents or any members’
or managers’ resolution, indenture, agreement or other instrument whatsoever to
which it is a party or by which it is bound or to which it may be subject and
will not contravene any applicable Law.

        (b)

Nu Star, or its agent, is the registered and/or beneficial owner of an undivided
one hundred percent (100%) interest in and to the Mineral Claims or has full
authority on behalf of the registered and beneficial owners to enter into this
Agreement, subject only to the paramount rights of the United States, as to the
unpatented mining claims.

        (c)

except as set out in Schedule “A”, Nu Star, or its agent, owns good and
defensible title to the Mineral Claims as reflected in the public records
maintained by (i) the recorder’s offices of Mohave County and Coconino County,
Arizona, and (ii) the Arizona State office of the Bureau of Land Management.
Subject to the paramount title of the United States, rights previously granted
by the United States to third parties, and the rights of third parties to use
the surface of the Mineral Claims pursuant to applicable Laws, Nu Star owns the
Properties free and clear of any encumbrances, and each of the Mineral Claims
that is part of the Properties has been properly located and properly maintained
in full compliance with all applicable Laws, all to the extent necessary to have
an unpatented mining claim that is recognized as valid under all applicable Laws
including the following: (i) the Mineral Claims were properly laid out and
monumented; (ii) location notices and certificates were properly recorded and
filed with appropriate governmental agencies; (iii) assessment work which was
performed in accordance with industry standards and which was reasonably
sufficient to hold the Mineral Claims has been performed and all governmental
fees have been paid in a manner required by Law in order to maintain the Mineral
Claims through the current assessment year; and (iv) all affidavits of
assessment work, evidence of payment of governmental fees, and other filings
required to maintain the Mineral Claims in good standing through the current


--------------------------------------------------------------------------------

15

 

assessment year have been properly and timely recorded or filed with appropriate
governmental agencies.

        (d)

There are no adverse claims or challenges against or to the ownership of or
title to the Properties or any portion thereof, nor is there any basis
therefore.

        (e)

The Properties are properly and accurately described in Schedule A hereto and
are in good standing under the Laws.

        (f)

The Properties are in compliance in all material respects with all applicable
Laws.

        (g)

Except as contemplated hereby, there are no outstanding agreements or options to
acquire or purchase the Properties or any portion thereof or interest therein.

        (h)

Nu Star represents that except for the Royalty, no person has any royalty or
other interest whatsoever in production or profits from the Properties or any
portion thereof.

        (i)

Nu Star individually represents that no surface activities have been conducted
by Nu Star on the Properties that have resulted in non-reclaimed surface
disturbances subject to reclamation and rehabilitation obligations and that such
surface activities, if any, have been properly completed in compliance with all
applicable Laws, other than the activities conducted under exploration permits
for which reclamation bonding remains in place.

        (j)

There is no contract, option or any other right of another binding upon Nu Star
to option, sell, transfer, assign, pledge, charge, mortgage, explore or in any
other way option, dispose of or encumber all or part of the Properties or any
portion thereof or interest therein other than pursuant to the provisions this
Agreement.

        (k)

There are no suits, actions, or other legal, administrative, arbitration,
mediation, or other proceedings (“Proceeding”) to which it is a party or by
which it would be bound, and it knows of no basis for and has not received any
threat of assertion of any Proceeding against it or against any third party that
could affect Nu Star’s compliance with the terms of this Agreement. If any
Proceeding is threatened or commenced with respect to the Properties, it shall
promptly notify AUC.

        (l)

It is acquiring the securities solely for its own account for investment and not
with a view to or for sale or distribution of the securities or any portion
thereof and without any present intention of selling, offering to sell or
otherwise disposing of or distributing the securities or any portion thereof in
any transaction other than a transaction complying with the registration
requirements of the 1933 Act, and applicable state securities or “blue sky”
laws, or pursuant to an exemption therefrom.

        (m)

The entire legal and beneficial interest of the securities that it is purchasing
is being purchased for, and will be held for its account only, and neither in
whole nor in part for any other person or entity.

        (n)

It is not resident in British Columbia, Canada.


--------------------------------------------------------------------------------

16

8.2

Nu Star’s Acknowledgements

Nu Star acknowledges and agrees that:

  (a)

It is not acquiring the Shares as a result of any form of general solicitation
or general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

        (b)

It has access to and has reviewed the public filings of the Company available on
EDGAR at www.sec.com, and has received all information that it deems necessary
and appropriate to enable him, her or it to evaluate the financial risk inherent
in making an investment in the Shares (the “Disclosure Documents”).

        (c)

No securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares.

        (d)

There is no government or other insurance covering the Shares.

        (e)

There are risks associated with the purchase of the Shares.

        (f)

There are restrictions on its ability to resell the Shares and it is its
responsibility to find out what those restrictions are and to comply with them
before selling the Shares.

        (g)

Nu Star has not received or been provided with a prospectus, offering memorandum
or similar document and the decision to enter into the Agreement and to purchase
the Shares has not been based upon any verbal or written representations as to
fact or otherwise made by or on behalf of AUC or any other person except as set
forth in the Disclosure Documents and Nu Star’s decision is based entirely upon
publicly available information concerning the AUC.

        (h)

If required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, Nu Star
will execute, deliver, file and otherwise assist AUC in filing, such reports,
undertakings and other documents with respect to the issue of Nu Star’s Shares
as may be required.

        (i)

The Shares are being issued to Nu Star as consideration for the acquisition by
AUC or its wholly owned subsidiary AUC Exploration Utah Inc., or both of them of
Properties or any interest in them.


8.3

Indemnity

Nu Star shall protect, defend, indemnify, and hold harmless AUC and its
directors, officers, other employees, and agents from and with respect to any
and all rights, claims, demands, and Proceedings, of any and every nature that
are threatened, asserted or instituted against a party, regardless of whether
arising from injury, death, tort, breach of contract, violation of Laws, or
otherwise, and regardless of whether a party believes such right, claim, demand,
cause of action, or Proceeding is justified

--------------------------------------------------------------------------------

17

(collectively, “Claims”), and injuries, deaths, damages, and obligations of any
and every nature resulting from or that gave rise to any Claims, including
liabilities, losses, costs (including, where applicable, costs of cleanup and
required studies), penalties (civil or criminal) expenses, judgments, fines,
settlements, interest, reasonable attorney’s fees, and other related expenses of
any nature (collectively, “Damages”) resulting from a breach of its warranties,
representations, or covenants.

8.4

AUC’s Representations and Warranties

AUC represents and warrants to Nu Star as follows.

  (a)

It is a company duly incorporated and validly subsisting and is in good standing
under the laws of the jurisdiction of its incorporation.

        (b)

It has full power and absolute authority and capacity to enter into this
Agreement and to carry out the transactions contemplated hereby except where
regulatory approval is required.

        (c)

It has duly obtained all corporate authorizations for the execution, delivery
and performance of this Agreement and such execution, delivery and performance
and the consummation of the transactions herein contemplated will not conflict
with, or accelerate the performance required by or result in any breach of any
covenants or agreements contained in or constitute a default under, or result in
the creation of any encumbrance, lien or charge under the provisions of its
constituting documents or any shareholders' or directors' resolution, indenture,
agreement or other instrument whatsoever to which it is a party or by which it
is bound or to which it may be subject and will not contravene any applicable
Law.


8.5

Application

The representations and warranties of the parties shall be true on the Effective
Date and if either party learns that any of its representations or warranties
cease to be true, they shall immediately notify the other party.

ARTICLE 9
ASSIGNMENTS

9.1

Transfers by AUC

        (a)

AUC shall have the right to sell, option or joint venture its interest in this
Agreement and the Properties prior to exercise of the Option:

        (i)

only upon prior written approval of Nu Star, such approval not to be
unreasonably withheld,

        (ii)

provided that such transaction shall not relieve AUC of any obligations and
liabilities under this Agreement, and


--------------------------------------------------------------------------------

18

  (iii)

provided that each purchaser, optionee or joint venturer prior to the effective
date of any sale, option or joint venture shall agree in writing to be bound by
the terms and conditions of this Agreement, including specifically the terms to
pay the Royalty.


  (b)

In no event shall AUC, by reason of any assignment or transfer of its rights
hereunder, be relieved of the liability to issue to Nu Star any Shares AUC is or
becomes obligations to issue to Nu Star, except upon the written consent of Nu
Star agreeing to the acceptance of a cash equivalent, or shares of another
entity.


9.2

Transfer by Nu Star

      (a)

Nu Star shall not assign or transfer any rights in and to the Cash Payments or
the Shares, except (i) with the prior written consent of AUC, which consent
shall not be unreasonably withheld, or (ii) by operation of law in the event of
an individual’s death, bankruptcy or a corporate reorganization. In the event of
a permitted transfer, each legal transferee shall (i) provide AUC, in respect of
an assignment or transfer of rights to receive Shares and in respect of an
assignment or transfer of rights to receive the Cash Payment, with certified
copies of all applicable legal documentation evidencing transfer by operation of
law; (ii) ratify this Agreement, and, (iii) with respect to the Shares, execute
and deliver to AUC a Questionnaire in the form set out in Schedule B prior to
receiving any distribution of Shares. No change in ownership shall be binding on
AUC until thirty (30) days after AUC has received copies of the instruments and
documents required herein evidencing the change. Except as set forth herein, AUC
shall have no obligation to recognize any claims to the Cash Payments or the
Shares.

      (b)

Except as expressly agreed in writing by AUC, no change or division in the
ownership of the Properties or the right to receive the Cash Payments or
issuance of the Shares shall enlarge the obligations or diminish the rights of
AUC.

      9.3

Affiliates

Notwithstanding Sections 9.1 and 9.2, any party may assign all or part of its
interest or obligations contemplated in this Agreement to its Affiliate, without
the express approval of the other party. In the event of a transfer to an
Affiliate, the legal transferee shall:

  (i)

provide AUC, in respect of an assignment or transfer of rights to receive Shares
and in respect of an assignment or transfer of rights to receive the cash
payment, with certified copies of all applicable legal documentation evidencing
transfer by operation of law;

        (ii)

ratify this Agreement, and,

        (iii)

with respect to the Shares, execute and deliver to AUC a Questionnaire prior to
receiving any distribution of Shares.


--------------------------------------------------------------------------------

19

No change in ownership shall be binding on AUC until thirty (30) days after AUC
has received copies of the instruments and documents required herein evidencing
the change. Except as set forth herein, AUC shall have no obligation to
recognize any claims to the Cash Payments or the Shares.

ARTICLE 10
NOTICE

10.1

Notices

All notices and other communications to a party shall be in writing and shall be
sufficiently given if (i) delivered in person, (ii) sent by electronic
communications, with confirmation sent by registered or certified mail, return
receipt requested, or (iii) sent by registered or certified mail, return receipt
requested. All notices shall be effective and shall be deemed delivered (i) if
by personal delivery, on the date of delivery, (ii) if by electronic
communication, on the date of receipt of the electronic communication, and (iii)
if by mail, on the date of mailing. Until a change of address is communicated as
indicated above, all notices shall be addressed as follows:

  (a)

If to Nu Star:

       

14418 South 40th Street
Phoenix, Arizona 85044
Fax: (480) 940-4736

        (b)

If to AUC:

        600 17th Street  

Suite 2800 South
Denver, CO 80202
Fax: (508) 240-1259

       

With a copy to:

       

Clark Wilson LLP

       

Barristers and Solicitors

  800 – 885 West Georgia Street  

Vancouver, BC V6C 3H1
Fax: 604-687-6314
Attention: Nicole M. Byres

Any party may give notice in writing of any change of its address. The address
provided in said notice will thereafter be deemed to be the address of the party
for the giving of notice hereunder.

--------------------------------------------------------------------------------

20

ARTICLE 11
MISCELLANEOUS

11.1

Governing Law

The interpretation of this Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein. The laws of the United States of America and
the State of Arizona will apply to any matter regarding the Mineral Claims. THE
PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN
ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.

11.2

Arbitration

Should there be a disagreement or a dispute between the parties with respect to
the interpretation of this Agreement, or for any other dispute arising from this
Agreement the same will first be referred to a mediator to assist the parties
reach a resolution. In the event the parties are unable to reach a mediated
settlement, the dispute will be settled by a single arbitrator pursuant to the
Commercial Arbitration Act (British Columbia), and the determination of such
arbitrator will be final and binding upon the parties hereto. This paragraph
11.2 will be deemed to be a submission to arbitration in accordance with the

Commercial Arbitration Act.

11.3

Entire Agreement

This Agreement embodies the entire agreement and understanding among the parties
hereto and supersedes all prior agreements and undertakings, whether oral or
written, relative to the subject matter hereof including without limitation, the
Letter of Intent entered into between the parties and dated July 5, 2008.

11.4

Time of Essence

Time shall be of the essence of this Agreement.

11.5

Binding

This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective successors, permitted assigns, heirs, administrators
and legal representatives.

11.6

Counterparts

This Agreement may be executed in counterparts which may be delivered by
facsimile. Each executed counterpart shall be deemed to be an original and all
such counterparts when read together constitute one and the same instrument.

11.7

Third Party Beneficiaries

This Agreement is exclusively for the benefit of Nu Star, its successors and
permitted assigns, with respect to the obligations of AUC under this Agreement,
and for the benefit of AUC, its successors and

--------------------------------------------------------------------------------

21

permitted assigns, with respect to the obligations of Nu Star, under this
Agreement, and this Agreement shall not be deemed to confer upon or given to any
other third party any remedy, claim, liability, reimbursement or other right

11.8

Force Majeure

      (a)

Notwithstanding anything herein contained to the contrary, if any party is
prevented from or delayed in performing any obligation under this Agreement, and
such failure is occasioned by any cause beyond its reasonable control, excluding
only lack of finances, then the time for the observance of the condition or
performance of the obligation in question will be extended for a period
equivalent to the total period the cause of the prevention or delay persists or
remains in effect regardless of the length of such total period.

      (b)

Any party hereto claiming suspension of its obligations as aforesaid will
promptly notify the other party to that effect and will take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able so to do and as soon as
possible; provided that the terms of settlement of any labour disturbance or
dispute, strike or lockout will be wholly in the discretion of the party
claiming suspension of its obligations by reason thereof, and that party will
not be required to accede to the demands of its opponents in any such labour
disturbance or dispute, strike, or lockout solely to remedy or remove the force
majeure thereby constituted. The party claiming suspension of its obligations
will promptly notify the other party when the cause of the force majeure has
been removed.

      (c)

The extension of time for the observance of conditions or performance of
obligations as a result of force majeure will not relieve the parties their
obligations to keep the Properties in good standing pursuant to this Agreement.

      11.9

Specific Performance

The parties acknowledge that any breach of the terms of this Agreement by any
party would give rise to irreparable harm to other parties for which money
damages would not be an adequate remedy and accordingly the parties agree that,
in addition to any other remedies permitted under this Agreement, any party
shall be entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy.

11.10

Perpetuities

The parties do not intend that there shall be any violation of the Rule Against
Perpetuities, the Rule Against Unreasonable Restraints on the Alienation of
Property, or any similar rule. If any right or option to acquire any interest in
any real properties exists in this Agreement, such right or option must be
exercised, if at all, so as to vest such interest within time periods permitted
by applicable rules. If, however, any such violation should inadvertently occur,
the parties hereby agree that an arbitrator shall reform that provision in such
a way as to approximate most closely the intent of the parties within the limits
permissible under such rules.

--------------------------------------------------------------------------------

22

11.11

Survival

The obligation of AUC to pay all amounts due or that become due to Nu Star
hereunder along with the obligations of the parties under Sections 4.1(c),
6.1(b), 6.1(c), 6.5(b), 7.3, and 8.3, shall survive termination of this
Agreement for any reason. For greater certainty, unless otherwise expressly
indicated, no other provisions of this Agreement shall survive termination.

11.12

Public Disclosure

The parties agree that neither party will make any press or public releases of
information regarding the Properties or this Agreement, without first obtaining
the approval of the other party. Notwithstanding the above, Nu Star hereby
consents to the filing by AUC of this Agreement as a public document and the
identification of Nu Star in news releases and other continuous disclosure
documents as part of AUC’s public disclosure filings under the laws of Colorado
and the United States and the policies of any stock exchange or quotation system
upon which AUC may be listed or quoted at the time.

11.13

Further Assurance

At the request of either party, the parties shall take such reasonable actions,
and execute and deliver any further instruments, agreements, documents or other
papers reasonably requested by either party to effect the purposes of this
Agreement and the transactions contemplated hereby, including without
limitation, revision of schedules consistent with the legal description of the
Properties (including any amended or relocated mining claims or subsequently
issued leases).

11.14

Amendment and Waiver

      (a)

No amendment or modification to this Agreement shall be effective unless be in
writing and signed by both parties.

      (b)

No waiver by a party of any breach by the other party of any provision of this
Agreement shall be deemed a waiver of any preceding or succeeding breach of the
same or any other provisions hereof. No such waiver shall be effective unless in
writing and then only to the extent expressly set forth in writing.

      11.15

Section Headings, and Construction

      (a)

The section headings herein are for reference only and have no legal
significance. Defined terms include the plural or derivatives of such terms.
Unless otherwise expressly provided herein, references to Sections and exhibits,
schedules, or appendices refer to those of this Agreement, and references to
subsections refer to those within the Section or subsection where the reference
appears.

      (b)

Provisions pertaining to requiring a party’s consent mean obtaining such consent
in advance and in writing.


--------------------------------------------------------------------------------

23

11.16

Severability

If any provision hereof is held to be invalid or unenforceable in whole or in
part in any relevant jurisdiction, such provision, only to the extent invalid or
unenforceable, shall be severable from this Agreement, and the other provisions
of this Agreement (along with the provision at issue, to the extent that it
would be valid and enforceable, and such provision shall be deemed to be so
reformed) shall remain in full force and effect in such jurisdiction and the
remaining provisions hereof shall be liberally construed to carry out the
purpose and intent of this Agreement. The invalidity or unenforceability, in
whole or in part, of any provision of this Agreement in any relevant
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction, nor shall the invalidity or unenforceability of any
provision of this Agreement with respect to any person or entity affect the
validity or enforceability of such provision with respect to any other person or
entity.

11.17

No Partnership

Nothing herein shall be deemed to: (i) constitute either party the partner,
venturer, agent, or legal representative of the other, or (ii) create any
fiduciary relationship between the parties. The parties do not intend to create,
and this Agreement shall not be construed to create, any mining, commercial or
other partnership or joint venture. Neither party shall act for or assume any
obligation or responsibility on behalf of the other party, unless and as
otherwise expressly provided herein.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
Effective Date.

  NU STAR EXPLORATION, LLC                     Per: /s/ T.C. Howard    
Authorized Signatory                     AMERICAN URANIUM CORPORATION          
          Per: /s/ Robert A. Rich     Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE "A"
LEASE AND OPTION AGREEMENT

Properties and Mineral Claims

[Note: Preliminary due diligence indicates that there may be problems with 7
claims. These claims are identified below with an asterisk.]

ROCK CLAIM GROUP (105)

Rock Claim AMC       Group Number Book   Page Rock 81 386740 B7024 P 750 Rock 83
386741 B7024 P 753 Rock 85 386742 B7024 P 756 Rock 87 386743 B7024 P 759 Rock 89
386744 B7024 P 762 Rock 91 386745 B7024 P 765 Rock 93 386742 B7024 P 768 Rock 95
386747 B7024 P 771 Rock 97 386748 B7024 P 774 Rock 99 386749 B7024 P 777 Rock
101 386750 B7024 P 780 Rock 103 386751 B7024 P 783 Rock 105 386752 B7024 P 786
Rock 106 386753 B7024 P 789 Rock 107 386754 B7024 P 792 Rock 108 386755 B7024 P
795 Rock 109 386756 B7024 P 798 Rock 110 386757 B7024 P 801 Rock 111 386758
B7024 P 804 Rock 112 386759 B7024 P 807 Rock 113 386760 B7024 P 810 Rock 114
386761 B7024 P 813 Rock 115 386762 B7024 P 816 Rock 116 386763 B7024 P 819 Rock
117 386764 B7024 P 822 Rock 118 386765 B7024 P 825 Rock 119 386766 B7024 P 828
Rock 120 386767 B7024 P 831 Rock 121 386768 B7024 P 834 Rock 122 386769 B7024 P
837 Rock 123 386770 B7024 P 840 Rock 124 386771 B7024 P 843 Rock 125 386772
B7024 P 846 Rock 126 386773 B7024 P 849 Rock 127 386774 B7024 P 852 Rock 128
386775 B7024 P 855


--------------------------------------------------------------------------------

2

Rock Claim AMC       Group Number Book   Page Rock 129 386776 B7024 P 858 Rock
130 386777 B7024 P 861 Rock 131 386778 B7024 P 864 Rock 132 386779 B7024 P 867
Rock 133 386780 B7024 P 870 Rock 134 386781 B7024 P 873 Rock 135 386782 B7024 P
876 Rock 136 386783 B7024 P 879 Rock 137 386784 B7024 P 882 Rock 138 386785
B7024 P 885 Rock 139 386786 B7024 P 888 Rock 140 386787 B7024 P 891 Rock 141
386788 B7024 P 894 Rock 142 386789 B7024 P 897 Rock 143 386790 B7024 P 900 Rock
144 386791 B7024 P 903 Rock 145 386792 B7024 P 906 Rock 146 386793 B7024 P 909
Rock 147 386794 B7024 P 912 Rock 148 386795 B7024 P 915 Rock 149 386796 B7024 P
918 Rock 150 386797 B7024 P 921 Rock 151 386798 B7024 P 924 Rock 152 386799
B7024 P 927 Rock 153 386800 B7024 P 930 Rock 154 386801 B7024 P 933 Rock 155
386802 B7024 P 936 Rock 156 386803 B7024 P 939 Rock 157 386804 B7024 P 942 Rock
158 386805 B7024 P 945 Rock 159 386806 B7024 P 948 Rock 160 386807 B7024 P 951
Rock 161 386808 B7024 P 954 Rock 162 386809 B7024 P 957 Rock 163 386810 B7024 P
960 Rock 164 386811 B7024 P 963 Rock 165 386812 B7024 P 966 Rock 166 386813
B7024 P 969 Rock 167 386814 B7024 P 972 Rock 168 386815 B7024 P 975 Rock 169
386816 B7024 P 978 Rock 170 386817 B7024 P 981 Rock 171 386818 B7024 P 984 Rock
172 386819 B7024 P 987 Rock 173 386820 B7024 P 990 Rock 174 386821 B7024 P 993


--------------------------------------------------------------------------------

3

Rock Claim AMC       Group Number Book   Page Rock 175 386822 B7024 P  996 Rock
176 386823 B7024 P  999 Rock 177 * 386824 B7025 P  1 Rock 178 386825 B7025 P  4
Rock 179 386826 B7025 P  7 Rock 180 386827 B7025 P  10 Rock 181 386828 B7025 P
 13 Rock 182 386829 B7025 P  16 Rock 183 386830 B7025 P  19 Rock 184 386831
B7025 P  22 Rock 185 386832 B7025 P  25 Rock 186 386833 B7025 P  28 Rock 187
386834 B7025 P  31 Rock 188 386835 B7025 P  34 Rock 189 386836 B7025 P  37 Rock
190 386837 B7025 P  40 Rock 191 386838 B7025 P  43 Rock 192 386839 B7025 P  46
Rock 193 386840 B7025 P  49 Rock 194 386841 B7025 P  52 Rock 195 386842 B7025 P
 55 Rock 196 386843 B7025 P  58 Rock 197 386844 B7025 P  61

2.      BIG CLAIM GROUP (169)

Big Claim         Group AMC Number Book   Page Big 1 393063 B7225 P 741 Big 2
393064 B7225 P 744 Big 3 393065 B7225 P 747 Big 4 393066 B7225 P 750 Big 5
393067 B7225 P 753 Big 6 393068 B7225 P 756 Big 7 393069 B7225 P 759 Big 8
393070 B7225 P 762 Big 9 393071 B7225 P 765 Big 10 393072 B7225 P 768 Big 11
393073 B7225 P 771 Big 12 393074 B7225 P 774 Big 13 393075 B7225 P 777 Big 14
393076 B7225 P 780 Big 15 393077 B7225 P 783 Big 16 393078 B7225 P 786 Big 17
393079 B7225 P 789 Big 18 393080 B7225 P 792


--------------------------------------------------------------------------------

4

Big Claim         Group AMC Number Book   Page Big 19 393081 B7225 P 795 Big 20
393082 B7225 P 798 Big 21 393083 B7225 P 801 Big 22 393084 B7225 P 804 Big 23
393085 B7225 P 807 Big 24 393086 B7225 P 810 Big 25 393087 B7225 P 813 Big 26
393088 B7225 P 816 Big 27 393089 B7225 P 819 Big 28 393090 B7225 P 822 Big 29
393091 B7225 P 825 Big 30 393092 B7225 P 828 Big 31 393093 B7225 P 831 Big 32
393094 B7225 P 834 Big 38 393100 B7225 P 852 Big 39 393101 B7225 P 855 Big 40
393102 B7225 P 858 Big 41 393103 B7225 P 861 Big 42 393104 B7225 P 864 Big 43
393105 B7225 P 867 Big 44 393106 B7225 P 870 Big 45 393107 B7225 P 873 Big 46
393108 B7225 P 876 Big 47 393109 B7225 P 879 Big 48 393110 B7225 P 882 Big 49
393111 B7225 P 885 Big 50 393112 B7225 P 888 Big 51 393113 B7225 P 891 Big 52
393114 B7225 P 894 Big 53 393115 B7225 P 897 Big 54 393116 B7225 P 900 Big 55
393117 B7225 P 903 Big 56 393118 B7225 P 906 Big 57 393119 B7225 P 909 Big 58
393120 B7225 P 912 Big 59 393121 B7225 P 915 Big 60 393122 B7225 P 918 Big 61
393123 B7225 P 921 Big 62 393124 B7225 P 924 Big 63 393125 B7225 P 927 Big 64
393126 B7225 P 930 Big 65 393127 B7225 P 933 Big 66 393128 B7225 P 936 Big 67
393129 B7225 P 939 Big 68 393130 B7225 P 942 Big 69 393131 B7225 P 945


--------------------------------------------------------------------------------

5

Big Claim         Group AMC Number Book   Page Big 70 393132 B7225 P  948 Big 71
393133 B7225 P  951 Big 72 393134 B7225 P  954 Big 73 393135 B7225 P  957 Big 74
393136 B7225 P  960 Big 75 393137 B7225 P  963 Big 76 393138 B7225 P  966 Big 77
393139 B7225 P  969 Big 78 393140 B7225 P  972 Big 79 393141 B7225 P  975 Big 80
393142 B7225 P  978 Big 81 393143 B7225 P  981 Big 82 393144 B7225 P  984 Big 83
393145 B7225 P  987 Big 84 393146 B7225 P  990 Big 85 393147 B7225 P  993 Big 86
393148 B7225 P  996 Big 87 393149 B7225 P  999 Big 88 393150 B7226 P  1 Big 89
393151 B7226 P  4 Big 90 393152 B7226 P  7 Big 91 393153 B7226 P  10 Big 92
393154 B7226 P  13 Big 93 393155 B7226 P  16 Big 94 393156 B7226 P  19 Big 95
393157 B7226 P  22 Big 96 393158 B7226 P  25 Big 97 393159 B7226 P  28 Big 98
393160 B7226 P  31 Big 99 393161 B7226 P  34 Big 100 393162 B7226 P  37 Big 101
393163 B7226 P  40 Big 102 393164 B7226 P  43 Big 103 393165 B7226 P  46 Big 104
393166 B7226 P  49 Big 105 393167 B7226 P  52 Big 106 393168 B7226 P  55 Big 107
393169 B7226 P  58 Big 108 393170 B7226 P  61 Big 109 393171 B7226 P  64 Big 110
393172 B7226 P  67 Big 111 393173 B7226 P  70 Big 112 393174 B7226 P  73 Big 113
393175 B7226 P  76 Big 114 393176 B7226 P  79 Big 115 393177 B7226 P  82


--------------------------------------------------------------------------------

6

Big Claim         Group AMC Number Book   Page Big 116 393178 B7226 P  85 Big
117 393179 B7226 P  88 Big 118 393180 B7226 P  91 Big 119 393181 B7226 P  94 Big
120 393182 B7226 P  97 Big 121 393183 B7226 P  100 Big 122 393184 B7226 P  103
Big 123 393185 B7226 P  106 Big 124 393186 B7226 P  109 Big 125 393187 B7226 P
 112 Big 126 393188 B7226 P  115 Big 127 393189 B7226 P  118 Big 128 393190
B7226 P  121 Big 129 393191 B7226 P  124 Big 130 393192 B7226 P  127 Big 131
393193 B7226 P  130 Big 132 393194 B7226 P  133 Big 133 393195 B7226 P  136 Big
134 393196 B7226 P  139 Big 135 393197 B7226 P  142 Big 136 393198 B7226 P  145
Big 137 393199 B7226 P  148 Big 138 393200 B7226 P  151 Big 139 393201 B7226 P
 154 Big 140 393202 B7226 P  157 Big 141 393203 B7226 P  160 Big 142 393204
B7226 P  163 Big 143 393205 B7226 P  166 Big 144 393206 B7226 P  169 Big 145
393207 B7226 P  172 Big 146 393208 B7226 P  175 Big 147 393209 B7226 P  178 Big
148 393210 B7226 P  181 Big 149 393211 B7226 P  184 Big 150 393212 B7226 P  187
Big 151 393213 B7226 P  190 Big 152 393214 B7226 P  193 Big 153 393215 B7226 P
 196 Big 154 393216 B7226 P  199 Big 155 393217 B7226 P  202 Big 156 393218
B7226 P  205 Big 157 393219 B7226 P  208 Big 158 393220 B7226 P  211 Big 159
393221 B7226 P  214 Big 160 393222 B7226 P  217 Big 161 393223 B7226 P  220


--------------------------------------------------------------------------------

7

Big Claim         Group AMC Number Book   Page Big 162 393224 B7226 P 223 Big
163 393225 B7226 P 226 Big 164 393226 B7226 P 229 Big 165 393227 B7226 P 232 Big
166 393228 B7226 P 235 Big 167 393229 B7226 P 238 Big 168 393230 B7226 P 241 Big
169 393231 B7226 P 244 Big 170 393232 B7226 P 247 Big 171 393233 B7226 P 250 Big
172 393234 B7226 P 253 Big 173 393235 B7226 P 256 Big 174 393236 B7226 P 259

3.      CANDY CLAIM GROUP (124)

Candy         Claim Group AMC Number Book   Page Candy 1 393237 B7226 P 262
Candy 2 393238 B7226 P 265 Candy 3 393239 B7226 P 268 Candy 4 393240 B7226 P 271
Candy 5 393241 B7226 P 274 Candy 6 393242 B7226 P 277 Candy 7 393243 B7226 P 280
Candy 8 393244 B7226 P 283 Candy 9 393245 B7226 P 286 Candy 10 393246 B7226 P
289 Candy 11 393247 B7226 P 292 Candy 12 393248 B7226 P 295 Candy 13 393249
B7226 P 298 Candy 14 393250 B7226 P 301 Candy 15 393251 B7226 P 304 Candy 16
393252 B7226 P 307 Candy 17 393253 B7226 P 310 Candy 18 393254 B7226 P 313 Candy
19 393255 B7226 P 316 Candy 20 393256 B7226 P 319 Candy 21 393257 B7226 P 322
Candy 22 393258 B7226 P 325 Candy 23 393259 B7226 P 328 Candy 24 393260 B7226 P
331 Candy 25 393261 B7226 P 334 Candy 26 393262 B7226 P 337 Candy 27 393263
B7226 P 340 Candy 28 393264 B7226 P 343


--------------------------------------------------------------------------------

8

Candy         Claim Group AMC Number Book   Page Candy 29 393265 B7226 P 346
Candy 30 393266 B7226 P 349 Candy 31 393267 B7226 P 352 Candy 32 * 393268 B7226
P 355 Candy 33 393269 B7226 P 358 Candy 34 * 393270 B7226 P 361 Candy 35 *
393271 B7226 P 364 Candy 36 * 393272 B7226 P 367 Candy 37 393273 B7226 P 370
Candy 38 393274 B7226 P 373 Candy 39 393275 B7226 P 376 Candy 40 393276 B7226 P
379 Candy 41 393277 B7226 P 382 Candy 42 393278 B7226 P 385 Candy 43 393279
B7226 P 388 Candy 44 393280 B7226 P 391 Candy 45 393281 B7226 P 394 Candy 46
393282 B7226 P 397 Candy 47 393283 B7226 P 400 Candy 48 393284 B7226 P 403 Candy
49 393285 B7226 P 406 Candy 50 393286 B7226 P 409 Candy 51 393287 B7226 P 412
Candy 52 393288 B7226 P 415 Candy 53 393289 B7226 P 418 Candy 54 393290 B7226 P
421 Candy 55 393291 B7226 P 424 Candy 56 393292 B7226 P 427 Candy 57 393293
B7226 P 430 Candy 58 393294 B7226 P 433 Candy 59 393295 B7226 P 436 Candy 60
393296 B7226 P 439 Candy 61 393297 B7226 P 442 Candy 62 393298 B7226 P 445 Candy
63 393299 B7226 P 448 Candy 64 393300 B7226 P 451 Candy 65 393301 B7226 P 454
Candy 66 393302 B7226 P 457 Candy 67 393303 B7226 P 460 Candy 68 393304 B7226 P
463 Candy 69 393305 B7226 P 466 Candy 70 393306 B7226 P 469 Candy 71 393307
B7226 P 472 Candy 72 393308 B7226 P 475 Candy 73 393309 B7226 P 478 Candy 74
393310 B7226 P 481


--------------------------------------------------------------------------------

9

Candy         Claim Group AMC Number Book   Page Candy 75 393311 B7226 P 484
Candy 76 393312 B7226 P 487 Candy 77 393313 B7226 P 490 Candy 78 393314 B7226 P
493 Candy 79 393315 B7226 P 496 Candy 80 393316 B7226 P 499 Candy 81 393317
B7226 P 502 Candy 82 393318 B7226 P 505 Candy 83 393319 B7226 P 508 Candy 84
393320 B7226 P 511 Candy 85 393321 B7226 P 514 Candy 86 393322 B7226 P 517 Candy
87 393323 B7226 P 520 Candy 88 393324 B7226 P 523 Candy 89 393325 B7226 P 526
Candy 90 393326 B7226 P 529 Candy 91 393327 B7226 P 532 Candy 92 393328 B7226 P
535 Candy 93 393329 B7226 P 538 Candy 94 393330 B7226 P 541 Candy 95 393331
B7226 P 544 Candy 96 393332 B7226 P 547 Candy 97 393333 B7226 P 550 Candy 98
393334 B7226 P 553 Candy 99 393335 B7226 P 556 Candy 100 393336 B7226 P 559
Candy 101 393337 B7226 P 562 Candy 102 393338 B7226 P 565 Candy 103 393339 B7226
P 568 Candy 104 393340 B7226 P 571 Candy 105 393341 B7226 P 574 Candy 106 393342
B7226 P 577 Candy 107 393343 B7226 P 580 Candy 108 393344 B7226 P 583 Candy 109
393345 B7226 P 586 Candy 110 393346 B7226 P 589 Candy 111 393347 B7226 P 592
Candy 112 393348 B7226 P 595 Candy 113 393349 B7226 P 598 Candy 114 393350 B7226
P 601 Candy 115 393351 B7226 P 604 Candy 116 393352 B7226 P 607 Candy 117 393353
B7226 P 610 Candy 118 393354 B7226 P 613 Candy 119 393355 B7226 P 616 Candy 120
393356 B7226 P 619


--------------------------------------------------------------------------------

10

Candy         Claim Group AMC Number Book   Page Candy 121 393357 B7226 P 622
Candy 122 393358 B7226 P 625 Candy 123 393359 B7226 P 628 Candy 124 393360 B7226
P 631

4.      RUSH CLAIM GROUP (39)

Rush Claim         Group AMC Number Book   Page Rush 1 372463 B6344 P 857 Rush 2
372464 B6344 P 860 Rush 3 372465 B6344 P 863 Rush 4 372466 B6344 P 866 Rush 5
372467 B6344 P 869 Rush 6 372468 B6344 P 872 Rush 7 372469 B6344 P 875 Rush 8
372470 B6344 P 878 Rush 9 372471 B6344 P 881 Rush 10 372472 B6344 P 884 Rush 11
372473 B6344 P 887 Rush 12 372474 B6344 P 890 Rush 13 372475 B6344 P 893 Rush 14
372476 B6344 P 896 Rush 15 372477 B6344 P 899 Rush 16 372478 B6344 P 902 Rush 17
372479 B6344 P 905 Rush 18 372480 B6344 P 908 Rush 19 372481 B6344 P 911 Rush 20
* 372482 B6344 P 914 Rush 21 * 372483 B6344 P 917 Rush 22 372484 B6344 P 920
Rush 23 372485 B6344 P 923 Rush 24 372486 B6344 P 926 Rush 25 372487 B6344 P 929
Rush 26 372488 B6344 P 932 Rush 27 372489 B6344 P 935 Rush 28 372490 B6344 P 938
Rush 29 372491 B6344 P 941 Rush 30 372492 B6344 P 944 Rush 31 372493 B6344 P 947
Rush 32 372494 B6344 P 950 Rush 33 372495 B6344 P 953 Rush 34 372496 B6344 P 956
Rush 35 372497 B6344 P 959 Rush 36 372498 B6344 P 962 Rush 37 372499 B6344 P 965


--------------------------------------------------------------------------------

11

Rush Claim       Group AMC Number Book Page Rush       40 372500 B6344 P     
968 Rush       41 372501 B6344 P      971

5.      WIT CLAIMS (12) FILED IN COCONOCO COUNTY, ARIZONA

    AMC Number File Number Wit 1 383057 3432324 Wit 2 383058 3432325 Wit 3
383059 3432326 Wit 4 383060 3432327 Wit 5 383061 3432328 Wit 6 383062 3432329
Wit 7 383063 3432330 Wit 8 383064 3432331 Wit 9 383065 3432332 Wit 10 383066
3432333 Wit 11 383067 3432334 Wit 12 383068 3432335

*Mineral claims marked with an asterisk may have material defects which affect
the ability of Nu Star to lease them and/or, provide an option to AUC. If within
45 days after the Effective Date, Nu Star is not able to cure the defect to
AUC’s satisfaction, then the consideration referred to in Section 2.3(a) and the
Renewal Consideration referred to in Section 2.3(b) will be reduced in
proportion to the number of claims dropped.

--------------------------------------------------------------------------------

SCHEDULE “B”
LEASE AND OPTION AGREEMENT

NET SMELTER RETURNS ROYALTY

1.

OBLIGATION

        (a)

If Nu Star becomes entitled to a royalty pursuant to Section 2.4(e) of the
Agreement, AUC shall calculate, as at the end of each quarter within each fiscal
year used by AUC (“Fiscal Year”) subsequent to the date Commercial Production
begins.

        (b)

AUC shall within 45 days of the end of each quarter of each Fiscal Year, as and
when any Net Smelter Returns are available for distribution, severally pay or
cause to be paid to each Royalty Party 4% of the Net Smelter Returns to which Nu
Star is entitled under Section 2.4(e) of the Agreement.

        (c)

Nothing contained in the Agreement or this Schedule “B” shall be construed as
conferring on Nu Star any right or interest in any of the Properties that AUC
has purchased pursuant to this Agreement (“Purchased Properties”) except the
right to receive royalty payments from AUC as and when due.

        (d)

AUC agrees that on the request of Nu Star they will execute and deliver such
documents as may be necessary to permit that Royalty Party to record its
interest against the Purchased Properties.

        2.

NET SMELTER RETURNS

        (a)

"Net Smelter Returns" means the net amount of money received by a Participant
for its own account from the sale of minerals or concentrates extracted and
derived from the ore mined from the Purchased Properties (“Mineral Production”)
to a mill, smelter or other ore buyer after deduction of all Permissible
Deductions.

        (b)

“Permissible Deductions” means the aggregate (to the extent not previously
deducted or accrued) that is paid or accrued in each monthly period relating to
the Mineral Production as follows:

        (i)

weighing, sampling, assaying and representation costs, and metal losses;

        (ii)

processor, refinery or smelter charges;

        (iii)

ore treatment charges, penalties, and any and all charges made by the purchaser
of the Mineral Production;

        (iv)

any and all shipping, handling, forwarding and insurance costs which may be
incurred in connection with the transportation of the Mineral Production;


--------------------------------------------------------------------------------


  (v)

all umpire charges which the purchaser may be required to pay; and

        (vi)

government imposed production, royalties and ad valorem taxes (excluding taxes
on income).


Where a cost or expense otherwise constituting a Permissible Deduction is
incurred in a transaction with a party not dealing at arm’s length (as that term
is defined in the Income Tax Act (Canada), such costs or expenses may be
deducted, but only as to the lesser of the actual cost incurred or the fair
market value thereof considering the time of such transaction and under all the
circumstances thereof.

        3.

PAYMENTS AND AUDITED STATEMENTS

        (a)

Payment of Net Smelter Returns by AUC to Nu Star shall be made quarterly within
45 days after the end of each quarter of each Fiscal Year, and shall be
accompanied with unaudited financial statements pertaining to the operations
carried out on the Purchased Properties.

        (b)

Within 90 days after the end of the Fiscal Year, the records relating to the
calculation of the Net Smelter Returns royalty shall be audited by AUC’s
external independent auditor and any resulting adjustments in the payment of Net
Smelter Returns payable to Nu Star shall be made as follows:

        (i)

if amounts are owed to Nu Star, the payment will be made forthwith together with
interest at the Prime Rate plus 2%, and

        (ii)

if Nu Star has been over paid, such overpayment will be deducted from subsequent
Net Smelter Returns royalty payments to Nu Star.

        (c)

The information contained in the audited statements referred to in (b) above,
will include detailed information relating to:

        (i)

the quantity of Mineral Production and sale of Mineral Production for that
Fiscal Year;

        (ii)

the Permissible Deductions, including Permissible Deductions carried over from
previous years if in excess of the gross sales price(s) obtained for the Mineral
Production in such previous years;

        (iii)

gross sales price(s) obtained for the Mineral Production; and

        (iv)

the calculation of the royalty payable to Nu Star.

        (d)

Each annual audited statements shall be final and not subject to adjustment
unless Nu Star delivers to AUC written exceptions in reasonable detail within 90
days after Nu Star receives such statements. Nu Star, or its representative duly
authorized in writing, at its expense, shall have the right to audit the books
and records of AUC related to Net Smelter Returns to determine the accuracy of
the audited statements, but shall not have access to any other books and records
of AUC. The audit shall be conducted by a chartered or certified public
accountant.


--------------------------------------------------------------------------------


 

Nu Star’s auditor shall have the right to conditional access to its books and
records of AUC on execution of a written agreement by the auditor that all
information will be held in confidence and used solely for purposes of audit and
resolution of any disputes related to the report. A copy of Nu Star’s report
shall be delivered to AUC upon completion, and any discrepancy between the
amount actually paid by AUC and the amount which should have been paid according
to Nu Star's report shall be paid forthwith, one party to the other. In the
event that the said discrepancy is to the detriment of Nu Star and exceeds 5% of
the amount actually paid by AUC, then AUC shall pay the entire cost of the
audit.

        (e)

Any dispute arising out of or related to any report, payment, calculation or
audit shall be resolved solely by arbitration under the Commercial Arbitration
Act (British Columbia) in accordance with Section 11.2.

        (f)

No error in accounting or in interpretation of the Agreement shall be the basis
for a claim of breach of fiduciary duty, or the like, or give rise to a claim
for exemplary or punitive damages or for termination or rescission of the
Agreement or the estate and rights acquired and held by AUC under the terms of
the Agreement.


--------------------------------------------------------------------------------

SCHEDULE “C”
LEASE AND OPTION AGREEMENT

NONE OF THE SECURITIES TO WHICH THIS PRIVATE LEASE AND OPTION AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

PROSPECTIVE INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Agreement.

This Questionnaire is for use by each individual or entity who is a U.S. person
(as that term is defined Regulation S of the United States Securities Act of
1933 (the “Securities Act”)) and has indicated an interest in acquiring Shares
of AUC. The purpose of this Questionnaire is to assure AUC that each of the
Undersigned will meet the standards imposed by the Securities Act and the
appropriate exemptions of applicable state securities laws. AUC will rely on the
information contained in this Questionnaire for the purposes of such
determination. The Shares will not be registered under the Securities Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the Securities Act. This Questionnaire is not
an offer of the Shares or any other securities of AUC in any state other than
those specifically authorized by AUC.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each of the Undersigned
agrees that, if necessary, this Questionnaire may be presented to such parties
as AUC deems appropriate to establish the availability, under the Securities Act
or applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

Please Note: It is important that the Prospective Investor complete both
sections of the questionnaire.

ACCREDITED INVESTOR QUESTIONNAIRE
(U.S. Securities Laws)

The Undersigned covenants, represents and warrants to AUC that it satisfies one
or more of the categories of “Accredited Investors”, as defined by Regulation D
promulgated under the Securities Act, as indicated below: (Please initial in the
space beside each category, if any, of an “Accredited Investor” which the
Undersigned satisfies.)

--------------------------------------------------------------------------------


______
Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

   

 

______ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

   

 

______
Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   

 

______
Category 4

A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors.

   

 

______ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   

 

______ Category 6

A director or executive officer of AUC.

   

 

______ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the Securities Act.


--------------------------------------------------------------------------------


______

Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that the Undersigned, if claiming to satisfy one of the above categories of
Accredited Investor, may be required to supply AUC with a balance sheet, prior
years’ federal income tax returns or other appropriate documentation to verify
and substantiate the Undersigned’s status as an Accredited Investor.

If the Undersigned is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, please state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of said entity:

--------------------------------------------------------------------------------

SOPHISTICATED INVESTOR QUESTIONNAIRE

(Please initial in the space provide to the left of the statement below if the
Undersigned satisfies the description therein.)

1.

_______ The Undersigned covenants, represents and warrants to AUC that it is a
“Sophisticated Investor,” as defined by Regulation D promulgated under the
Securities Act, as the Undersigned alone, or with the assistance of professional
advisors, has such knowledge and experience in financial and business matters
that the undersigned is capable of evaluating the merits and risks of
Undersigned's purchase of the securities;

The Undersigned hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Undersigned will notify AUC
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Undersigned represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the Undersigned has executed this Questionnaire as of
[insert date] _____________________.

If a Corporation, Partnership or Other   If an Individual: Entity:              
  Signature and Title of Authorized   Signature* Signatory*                
Print Name of Entity*   Print Name*             Type of Entity*   Social
Security Number or other     Government I.D. Number*             Tax or other
Government I.D. Number*   E-mail address*             E-mail address*  
Telephone Number and Fax Number*             Telephone Number and Fax Number*  
  *Field is mandatory.    


--------------------------------------------------------------------------------